        Case 1:19-mj-00314-RMM Document 1-1 Filed 12/20/19 Page 1 of 9




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA

        v.                                        MISC. NO.

 RANSHEN LIN,                                     FILED UNDER SEAL

        Defendant.

                           AFFIDAVIT IN SUPPORT OF
                   CRIMINAL COMPLAINT AND ARREST WARRANT

       I, Stephen Cohen, being first duly sworn, hereby depose and state as follows:

I.     IDENTITY OF THE AFFIANT

       1.      I have been a Postal Inspector with the United States Postal Inspection Service

(“USPIS”) since 2016. I am currently assigned to the Columbia, Maryland office of the

Washington Division Fraud Team. I am responsible for investigating various fraud-related offenses,

including offenses involving mail fraud, wire fraud, bank fraud, work-at-home schemes, charity

fraud, credit card fraud, investment fraud, fraud involving elderly victims, lottery fraud, and

telemarketing fraud. I am a federal law enforcement officer within the meaning of Federal Rule of

Criminal Procedure 41(a). I am therefore authorized to make applications for search and seizure

warrants and to serve arrest warrants.

       2.      I am assigned to this investigation and my involvement has included, among other

activities, interviewing witnesses, conducting surveillance, and reviewing financial records. This

investigation is being conducted jointly by USPIS and the United States Department of Homeland

Security, Homeland Security Investigations (“HSI”).

       3.      The facts in this affidavit come from my personal observations, my training and

experience, and information obtained from other agents, witnesses, and agencies. This affidavit is
          Case 1:19-mj-00314-RMM Document 1-1 Filed 12/20/19 Page 2 of 9




intended to show merely that probable cause exists. It does not set forth all of my knowledge, or

the knowledge of others, about this matter.

II.     REASON FOR THE AFFIDAVIT

        4.        This affidavit is made in support of a criminal complaint charging RANSHEN LIN

with mail fraud, in violation of 18 U.S.C. § 1341. This affidavit is also submitted in support of an

arrest warrant.

        5.        RANSHEN LIN is also known as “Bill Lin,” “Jack Chen,” “Rise Gary,” “Leo Wong”

and “Davide Amccer.” He resides in Virginia.

        6.        Since at least in or about April 2016 through in or about July 2018, LIN and others

schemed to defraud Apple Inc. (“Apple”) out of new iPhones. The manner and means by which

LIN and his confederates carried out the scheme involved obtaining iPhones that were out-of-

warranty and/or which contained counterfeit parts (collectively hereinafter “suspected counterfeit

phones”) and returning those suspected counterfeit phones to Apple (1) in person at Apple retail

stores, (2) in person at authorized Apple service providers, or (3) through private and commercial

interstate carrier. They returned phones under the false pretense that the suspected counterfeit

phones were under warranty and should be replaced due to malfunction or other reason. Apple,

wrongly believing that the person submitting the replacement request was entitled to a

replacement, responded by providing a new iPhone either in person at an Apple retail store or by

shipping a new iPhone to addresses provided by LIN, his confederates, or Apple-authorized repair

facilities.

III.    BACKGROUND

        7.        An Apple Brand Integrity Investigator (“Apple Investigator”) advised law

enforcement of a general fraud scheme where individuals in various parts of the United States

receive suspected counterfeit phones from Hong Kong and then submit those phones to Apple for


                                              Page 2 of 9
         Case 1:19-mj-00314-RMM Document 1-1 Filed 12/20/19 Page 3 of 9




repair under the ruse that the phones are not functioning properly, all with the goal of getting Apple

to provide them with genuine replacement iPhones. LIN and his confederates have been involved

in this type of scheme in the Washington, D.C., metropolitan area.

       8.      As part of the scheme, international packages containing suspected counterfeit

phones, and in at least one instance, SIM Card trays with International Mobile Equipment Identity

(“IMEI”) numbers printed on them, were shipped from Hong Kong to the United States through

DHL Express (“DHL”), which offers international courier, parcel, and express mail services, and

is a private or commercial interstate carrier. DHL has processing facilities in Northeast,

Washington, D.C. (“DHL-DC”) and Herndon, Virginia (“DHL-Herndon”). HSI agents intercepted

numerous packages at the DHL-DC and DHL-Herndon facilities bound for LIN in this

investigation. Your affiant accompanied HSI agents during the interception of numerous packages.

Upon intercepting these packages, law enforcement typically recorded the IMEI number on each

suspected counterfeit iPhone and SIM Card tray and then allowed the shipments to be delivered to

the intended recipient. The government then provided Apple with the IMEI numbers in an effort

to see if any of the suspected counterfeit phones or SIM Card trays were submitted to Apple for

repair. In response to legal process, Apple, in turn, provided the government with information

about the returns, which included names, addresses, and/or email addresses used in conjunction

with the returns.

       9.      Each iPhone has two unique identifiers that can be used to identify the product for

service, the IMEI number and serial number. Both identifiers are assigned to the device but have

no permanent relation to the subscriber possessing the device. Depending on the model of the

phone, the IMEI number can be located (1) on the rear enclosure; (2) on the removable SIM tray;




                                             Page 3 of 9
         Case 1:19-mj-00314-RMM Document 1-1 Filed 12/20/19 Page 4 of 9




or (3) if the device can be fully powered on, by using software in the settings of the device. 1 The

serial number can be identified (1) by using a hardware diagnostic tool called Serial Number

Reader; (2) if the device can be fully powered on, by using software in the settings of the device;

or (3) by using an internal search tool that requires opening the device to scan a QR code containing

the serial number of the main logic board.

       10.     Under its warranty service and handset replacement program, Apple attempts to

ensure a customer promptly receives a repaired or replacement phone upon Apple receiving a non-

functioning phone for repair. Apple can reject a phone for repair and/or replacement if it determines

that the device has been modified or is counterfeit.

       11.     Apple offers customers multiple ways to submit an iPhone for repair or replacement

under its warranty service and handset replacement program. A customer can (1) ship the phone

back to Apple via the United Parcel Service (“UPS”) at no cost to the customer, (2) take a phone

to an Apple retail store, or (3) take a phone to an authorized Apple Service provider.

       12.     To ship a phone via UPS, a customer must go to the iPhone Repair section of

Apple’s website and provide some initial information about what is wrong with the phone. The

customer must log in with the customer’s Apple ID, but to the extent the customer does not have

an Apple ID, the customer can create one by supplying a first and last name and an email address.

The customer must then supply an IMEI number, an address, phone number, and email address.

Once that information is supplied, Apple creates a repair order number. A customer can take the

repair order number to a UPS Store and UPS will take care of packaging the phone and shipping

it back to Apple. Alternatively, a customer can have Apple send the customer a box and shipping



1
  In fall 2018, Apple released the iPhone XS and XR; those phones and subsequent generation
iPhones contain two IMEI numbers.


                                             Page 4 of 9
        Case 1:19-mj-00314-RMM Document 1-1 Filed 12/20/19 Page 5 of 9




label, which the customer can then provide to UPS. If Apple determines that a replacement phone

is warranted, it will ship the phone to whatever shipping address was provided by the customer.

       13.     To return a phone to an Apple retail store, a customer must make an appointment

in one of two ways. The customer can walk into an Apple retail store and schedule an appointment

by supplying a name and email address; the customer has the option of providing a phone number.

If the required store personnel are available, the appointment can occur immediately. A customer

also can schedule an appointment online before going to an Apple Store by visiting the iPhone

Repair section of Apple’s website and providing some initial information about what is wrong with

the phone. The site requires the customer to log in with the customer’s Apple ID, but to the extent

the customer does not have an Apple ID, the customer can create one by supplying a first and last

name and an email address. The customer then must select the location of an Apple retail store to

which the customer will bring the phone and a time for the appointment. Once the customer arrives

at the Apple store, the customer checks in. Regardless of whether an appointment is scheduled

online or in person, when the customer ultimately presents an Apple Store employee with the

customer’s phone, the Apple system will determine whether it can be repaired in the store. If the

phone cannot be repaired, a replacement phone may be issued immediately as long as the phone is

under warranty. Alternatively, the phone may be sent to one of Apple’s repair facilities for further

evaluation. If the phone is out of warranty, the customer can pay to have the phone repaired and/or

replaced.

       14.     When a phone is returned to Apple via an authorized third-party repair facility, the

repair facility is responsible for repairing the phone or sending the phone to Apple for repair or

replacement depending on the nature of the repair. If Apple determines that a replacement phone

is warranted, Apple ships the replacement phone to the repair facility to return to the customer.




                                            Page 5 of 9
        Case 1:19-mj-00314-RMM Document 1-1 Filed 12/20/19 Page 6 of 9




       15.     Apple flags potentially fraudulent warranty returns based on a variety of factors.

This can result in Apple rejecting any requests to repair and/or replace a phone from a particular

individual or address. In an apparent response to this safeguard, fraudsters often use multiple

addresses and name variations in furtherance of schemes to defraud Apple. In this investigation,

LIN has used UPS Stores in Washington, D.C. and Maryland to receive suspected counterfeit

iPhones and/or SIM Card trays with IMEI numbers printed on them from Hong Kong, and/or (2) to

receive genuine replacement iPhones from Apple.

IV.    FACTS SURROUNDING PROBABLE CAUSE

       16.     The investigation identified suspected counterfeit iPhones that were shipped from

Hong Kong to LIN and which were then submitted to Apple for replacement under various names,

including variations of LIN’s name, LIN’s aliases, and LIN’s confederates. LIN opened at least

three UPS Store mailboxes in 2017 and 2018 in Virginia, Maryland, and Washington, D.C. I have

reviewed the applications associated with these mailboxes. Each application included a copy of

LIN’s Chinese passport and, for two of the applications, his U.S. permanent resident card. His D.C.

application listed “Sentrix LLC” as a company that would receive mail.

       17.     On or about April 21, 2016, a law enforcement agent inspected a package at

DHL Herndon. The package was addressed to LIN at an address in Ashburn, Virginia, and

contained 29 suspected counterfeit iPhones. Three of the phones were sent to Apple and later

confirmed by Apple as containing counterfeit components. On or about May 11, 2016, a law

enforcement agent interviewed LIN in Virginia and presented him with an affidavit from Apple,

which stated that the iPhones were counterfeit.

       18.     On or about November 8, 2017, law enforcement agents inspected a package at

DHL-DC. The package was from Hong Kong and addressed to “Smartfix LLC” at the UPS Store

in Silver Spring, Maryland, where LIN leased a mailbox. The package contained 12 suspected


                                           Page 6 of 9
         Case 1:19-mj-00314-RMM Document 1-1 Filed 12/20/19 Page 7 of 9




counterfeit iPhones. Later that day, law enforcement agents observed LIN enter that UPS Store

and leave with the package. According to Apple, 11 of the phones were returned to Apple through

a third-party repair facility under three different names; all 11 phones were replaced. An additional

phone was submitted to Apple under the name “Davide Amccer” using an address on Park Center

Drive in Alexandria, Virginia, where I know LIN has resided. Apple did not issue a replacement

phone for that submission. Apple records indicate that variations of this same Alexandria address

have been used in conjunction with at least 29 iPhone repair requests using a variety of names,

including “Robert Lin,” “Rise Gary,” and “Lin Rasham.” Of those 29 repair requests, Apple issued

20 replacement phones.

       19.     On or about December 7, 2017, law enforcement agents inspected two packages at

DHL-DC. The packages were from Hong Kong and addressed to LIN under the alias “Jack Chen”

at his then-residence on Park Center Drive in Alexandria, Virginia. Both packages contained 25

suspected counterfeit iPhones. According to Apple, 14 of the phones from one package and 13

from the other were returned to Apple and all of them were replaced. Some of the phones were

returned through a third-party repair facility. Other phones were submitted for repair at Apple retail

stores, including ones in Washington, D.C., Maryland, Virginia, and Pennsylvania. Various names

used in connection with returns included “Lin Ran,” “Bill Lin,” and “Ronshen Lin.”

       20.     On or about December 14, 2017, law enforcement agents inspected two packages

at DHL-DC. The packages were from Hong Kong and addressed to LIN under the alias “Jack Chen”

at his then-residence on Park Center Drive in Alexandria, Virginia. One package contained 22

suspected counterfeit iPhones; the other contained 25 suspected counterfeit iPhones. According to

Apple, all but one of the phones were returned to Apple. All but three of the phones were replaced

from one package and all but one of the phones were replaced from the other package. Most of the




                                             Page 7 of 9
        Case 1:19-mj-00314-RMM Document 1-1 Filed 12/20/19 Page 8 of 9




phones were returned to Apple retail stores, including stores in Washington, D.C., Maryland,

Virginia, Pennsylvania, and New York. Various names were used in connection with the returns

including “Ranshan Lin,” “Ronshen Lin,” “Lin Ran,” and “Ran Lin.”

       21.    On or about February 15, 2018, law enforcement agents inspected a package at

DHL-IAD. The package was from Hong Kong and addressed to LIN under the alias “Bill L” at an

address in Sterling, Virginia. The package contained 20 suspected counterfeit iPhones. According

to Apple, nine of the phones were returned to Apple and six were replaced.

       22.    On or about May 19, 2018, LIN opened a mailbox at a UPS Store located within

the District of Columbia on Monroe Street NW.

       23.    On or about June 29, 2018, a law enforcement agent inspected a package at

DHL-DC. The package was from Hong Kong and addressed to the UPS Store on Monroe Street

NW, Washington, D.C., to a company authorized by LIN to receive packages at his mailbox. The

package contained 20 suspected counterfeit iPhones and 80 SIM Card Trays with IMEI numbers

printed on them. Later that day, a law enforcement agent observed LIN enter that UPS Store and

leave with the package, among others. According to Apple, 12 of the phones were returned to

Apple retails store and all of them were replaced. Names associated with the return of the twelve

phones included “Dian Luo” and “Pengfei Xue.” 2 In addition, Apple indicated that 22 of the IMEI

numbers on the intercepted SIM Card Trays were associated with phones returned to Apple. All

but one of the phones were repaired or replaced. The phone that was not replaced was returned at




2
  On December 2, 2019, this Court authorized a criminal complaint charging Dian Luo,
Pengfei Xue, Wen Jin Gao, and Haotian Sun with conspiracy to commit mail fraud, in violation
of 18 U.S.C. § 1349. (Case No. 1:19-mj-299.) That same day, this Court issued arrest warrants
for Luo, Xue, Gao, and Sun.


                                          Page 8 of 9
         Case 1:19-mj-00314-RMM Document 1-1 Filed 12/20/19 Page 9 of 9




an Apple retail store in Bethesda, Maryland, under the name of Person B, one of Dian Luo’s

relatives.

V.      CONCLUSION

        24.    Based upon the facts and circumstances contained in this affidavit, your affiant

believes there is probable cause to issue an arrest warrant for RANSHEN LIN, for violating

18 U.S.C. § 1341 (Mail Fraud).



                                            Respectfully submitted,


                                            Postal Inspector Stephen Cohen
                                            United States Postal Inspection Service


        Sworn to and subscribed before me this _____ day of December, 2019.

        _________________________________________

        UNITED STATES MAGISTRATE JUDGE




                                          Page 9 of 9
